DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are presented for examination.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art references fail to teach or suggest that a second environment receives a query in a first language that is used to generate traversal code in a second language. Neither of the references teach that a command/query in a first language is communicated to an environment that uses the query to generate traversal code in a second language. Jin fails to indicate that query in a first language used by the first environment is communicated to the second environment to generate traversal code. None of the references teach or suggest that a query may be used to generate traversal code for a graph analytics environment. The references cited by the Examiner alone, or in combination, fail to teach or suggest that a query expression in the first language is used to generate traversal code in a second language. Neither of the references teach the generation of traversal code for graphs for any purpose, let alone that the generation occurs using a query in a first language associated with a relational analytics environment.

During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant’s argument, Jin recites systems and methods for facilitating a unified analytics environment.  Based on Instant paragraph [0045], traversal code generator (420) may represent graph analytics engine (125) from FIG. 1 or any other analytics engine capable of translating the query expression into traversal code. Similarly, Jin discloses graph analytics environment (121) further includes graph data (123) and graph analytics engine (125) (see Para [0014] and Fig. 1, item 125). Jin further discloses graph analytics environment (121) includes graph data (123) and graph analytics engine (125) as in Paras [0014 & 0020] and Fig. 1, item 125 and see also Paras [0079 – 0083] for query expression. In accordance with Instant disclosure, generating traversal code equates graph analytics engine or any other analytics engine capable of translating the query expression. Jin discloses in FIG. 1, a unified analytics environment. Unified analytics environment 100 includes query environment 101, relational analytics environment 111, and graph analytics environment 121. Relational analytics environment 111 further includes relational data 113 and relational analytics engine 115. Graph analytics environment 121 further includes graph data 123 and 
In response to argument that the references cited by the Examiner alone, or in combination, fail to teach or suggest that a query expression in the first language is used to generate traversal code in a second language. Neither of the references teach the generation of traversal code for graphs for any purpose. 
Instant claim recites “generating traversal code for the graph analytics environment based on the query expression” and “communicating the results of the traversal code to the relational analytics environment to respond to the query expression.”  Here, claim do not recites “a query expression in the first language is used to generate traversal code in a second language.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence, applicant’s arguments are not persuasive and therefore, are moot.
Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 16 of Application No. 14/488,535, now U.S. Patent 9,953,106. 
The text of those sections of Title 37 CFR, U.S. Code not included in this action can be found in a prior Office action.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1 – 20 are rejected under 35 U.S.C. 102(e) as being obvious by U.S. PGPUB No. 2015/0026158 issued to Jin el al., (Dated Jan. 31, 2012 “Jin”) in view of U.S. PGPUB No. 2008/0216052 issued to Hejlsberg et al., (“Hejlsberg”).  	
 	As per claim 1, Jin discloses a method of operating a graph analytics environment (Para [0005]), the method comprising: in one or more processing systems and in response to a query expression from a relational analytics environment” (i.e., specification, “originally filed”: Paragraph 0045, described traversal code generator (420) may represent graph analytics engine (125) from FIG. 1 or any other analytics engine capable of translating the query expression into traversal code), [thus, Jin discloses graph analytics environment (121) further includes graph data (123) and graph analytics engine (125): Para 0014; Fig. 1, item 125], the method comprising: 
 	“in one or more processing systems [abstract; Para 0006], identifying a query expression from a relational analytics environment” (Jin discloses graph analytics environment (121) further includes graph data (123) and graph analytics engine (125): Paras 0014; 0020; fig. 1, item 125 and see also Paras 0079 – 0083 for query expression);
 	“generating traversal code for the graph analytics environment based on the query expression” (i.e., query environment 101 will generate a query for relational analytics environment 111 (step 201): Para 0020); 
wherein the query expression is part of a query” [Paragraph 0020 and 0045], see also Paras 0079 – 0083 for query expression).
Jin discloses the relational analytics environment in SQL in Paras 0020 and 0024 and the traversal code in SQL and also SuperGraph SQL in Paras 0068, 0071 and 0072. 
Jin does not explicitly teach first programming language and second programming language. 
Hejlsberg discloses a first programming language and a second programming language in Paras 0029 and 0035: multi-language development is being discussed. Hejlsberg discloses languages include Visual Basic, C++, C#, COBOL, Jscript, Perl, Eiffel, Python, and so on. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jin with the teachings of Hejlsberg in order to enable reducing communication cost by reducing cost of online loading, transformation, partition and distribution of materialized graph view or graph materialization feature, and ensures effective, efficient, and inexpensive structure, technique, and methodology for undertaking a query in the 
Modification would further ensure easily optimize parallel synchronous computation for large-scale graph analytics by super node computation, and also ensure managing and analyzing graph data in a simple and efficient manner.

 	As per claims 2, 11, and 17, Jin discloses “wherein the query expression from the relational analytics environment comprises a Structured Query Language (SQL) expression for the relational analytics environment” [Jin discloses: the query will be formed in SQL (Structure Query Language) or more specifically SuperGraphSQL, which includes relational functions capable of interacting with relational data (113) and graph data (123): Para 0020]. 	As per claims 3, 12, and 18, Jin discloses “wherein the relational analytics environment comprises a relational database management system (RDBMS)” [Paras 0020; 0025]. 	As per claims 4, 13 and 19, Jin discloses” wherein the graph database comprises one or more graph structures generated via the RDBMS” [Paras 0020; 0024; 0025]. 

claims 5, and 14, Jin discloses “wherein the one or more graph structures each comprises one or more nodes and edges" [Paras 0047; 0164; 0231].

 	As per claims 6, 15 and 20, Jin discloses “executing the traversal code in the graph analytics environment to traverse the one or more graph structures” [Jin discloses: graph analytics environment (121) further includes graph data (123) and graph analytics engine (125): Para 0014; Fig. 1, item 125].

As per claim 7, Hejlsberg discloses one of C, C++, Python, C#, or Java:  (Para [0035]).  

 	As per claim 8, Jin discloses “receiving, in the graph analytics environment, the query expression from the relational analytics environment” [Jin discloses: graph analytics environment (121) further includes graph data (123) and graph analytics engine (125): Para 0014; fig. 1, item 125]. 
	
 	As per claim 9, Jin discloses “communicating the results of the traversal code to the relational analytics environment comprises communicating the results of the traversal code to the relational analytics environment to update a relational database in the relational analytics environment” [Jin discloses: graph analytics environment (121) further includes graph data (123) and graph analytics engine (125): Para 0014; fig. 1, item 125].

claim 10, in addition to claims 1, Jin further discloses a computing system (Para [0006]).

 	As per claim 16, in addition to claims 1, Jin further discloses “A computer apparatus to dynamically generate traversal code, the computer apparatus comprising: one or more non-transitory computer readable media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and processing instructions stored on the one or more non-transitory computer readable storage media that, when read and executed by the processing system (Jin discloses: one or more computer readable media having instructions stored thereon that, when executed by a computing system: Para [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 25, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162